El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La Corte de Distrito de Humacao expidió a los recurren-tes una. certificación de título en un expediente de dominio y la orden de la corte demostraba que los recurrentes adqui-rieron la propiedad de su madre por herencia. El Eegis-trador de Caguas se negó a hacer la inscripción fundándose en que no se había demostrado que se pagara un derecho de herencia sobre la propiedad, tal como la exige la ley.
Los recurrentes dicen que se trata de un caso de de mini-mus non curat lex, toda vez que la propiedad solamente valía setenta dólares y por tanto la contribución sería pequeña. En materia de contribuciones no vemos razón alguna para la aplicación de la máxima. Generalmente se aplica cuali-tativamente, como cuando los derechos no son importantes, y icon más rareza cuantitativamente.
El artículo 376 del Código Político dispone como sigue:
“Art. 376. — Todas las contribuciones impuestas por virtud del Capítulo III de este título serán, ingresadas en la Tesorería de Púérto Eico por los administradores, albaceas, fideicomisarios u otras personas que administren los bienes sujetos al pago de dichas con-tribuciones; y todos Tos referidos administradores, albaceas, fideico-misarios o personas serán responsables por dichas contribuciones, con intereses, como más adelante aquí se prescribe, hasta que las mismas hayan sido satisfechas. Dichas contribuciones serán deven-gadas y pagaderas inmediatamente, después del fallecimiento de un poseedor de bienes, o constituirán desde luego un gravamen sobre .tales bienes, y seguirán siendo gravamen hasta que se satisfagan. Si dichas contribuciones no se pagan dentro de diez días contados 'desde la presentación del recibo de contribuciones, el Tesorero exi-girá al correspondiente albacea, administrador, o fideicomisario *499fianza del doble del montante de dichas contribuciones vencidas que se adeudan, la cual garantice el pago total y saldo de dichas con-tribuciones, en la forma y dentro del plazo que por esta ley sé es-tablecen; y el Tesorero está autorizado para embargar la propie-dad de dicho fallecido, sujeta al pago de contribución, hasta tanto que se haya prestado la antedicha fianza. Si dichas contribuciones -no se pagasen dentro de un año, contado. desde el expresado falleci-■miento, se cargarán y se cobrarán intereses sobre ellas, al tipo de diéz por ciento; y si dichas contribuciones no se pagasen dentro de los diez y ocho meses contados desde el fallecimiento, será obli-gación del Fiscal del distrito en donde dichas contribuciones que-daron en descubierto, instruir los procedimientos necesarios para su ■cobro, al recibir oportuno aviso del Tesorero de no haberse pagado.”
Bajo este artículo los recurrentes alegan que ha pres-crito cualquier derecho que pudiera haber en su contra. Ellos admiten que el artículo 376 establece un gravamen, pero sostienen que el referido gravamen es más bien personal que real. G-eneralmente cuando la ley habla de gravámenes tiene en mente bienes inmuebles, especialmente por ser difícil im-poner un gravamen sobre bienes muebles. El gravamen se aplica universalmente. Se crea un gravamen sin la nece-sidad de ejercitar una acción y por tanto no hay posibilidad de prescripción.
Los recurrentes dicen también que existe una presunción de regularidad al obtener de una corte una certificación de •un título de dominio. Hay ciertas cuestiones de hechos resueltas por una corte al considerar una solicitud sobre expedientes de dominio que' serían obligatorias para un re-gistrador de la propiedad. El pago de contribuciones no es una- de esas cuestiones. Por virtud del artículo 18 de la Ley Hipotecaria el registrador está obligado a calificar si se han cumplido con los requisitos de ley. De acuerdo con el artículo 12 de la Ley No. 99 del año 1925, se prohíbe al registrador que inscriba cualquier documento en que estén envueltos bienes heredados, a menos,.que se haya pagado la contribución por herencia.

Debe confirmarse la nota del registrador.